852 F.2d 1288
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Mitchell RZAPKA, Plaintiff-Appellee,v.Raymond V. MICHAEL, Defendant-Appellant.
No. 88-1177.
United States Court of Appeals, Sixth Circuit.
July 29, 1988.

Before LIVELY, MERRITT and KRUPANSKY, Circuit Judges.

ORDER

1
Plaintiff/appellee moves to dismiss this appeal as being taken from a nonfinal order.  The defendant/appellant filed his notice of appeal from the district court's order of January 13, 1988, which remanded the case to the bankruptcy court to allow plaintiff to amend his complaint so as to state a cause of action under 11 U.S.C. Sec. 727 and for further proceedings under 11 U.S.C. Sec. 523.  Defendant/appellant has responded in opposition to the motion to dismiss.


2
The order from which this appeal is taken is not a final order because it requires that further steps be taken before an adjudication on the claims can be made.  See e.g., Collier on Bankruptcy, 3.03 (15th ed.1979).  This case cannot properly be resolved until the bankrupcy court makes factual and legal determinations on the sufficiency of plaintiff's amended complaint.   Compare, In re Gardner, 810 F.2d 87 (6th Cir.1987).


3
Because the order from which the appeal is taken is not a final order, the motion to dismiss is granted and this appeal is dismissed.